Citation Nr: 0923139	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-03 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
lumbosacral muscle strain and degenerative disc disease of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to 
February 1962.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, confirmed and continued the 20 
percent rating assigned for lumbosacral muscle strain.  A 
June 2005 rating action increased the evaluation to 40 
percent with a November 2003 effective date (the date of his 
claim for an increased rating).  In a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993). (cited in Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on June 23, 2008.  A 
copy of the hearing transcript has been reviewed and has been 
associated with the file.

Statements by the Veteran at his June 2008 hearing could be 
construed as a claim of entitlement to an earlier effective 
date for assigning a 40 percent rating for lumbosacral muscle 
strain and degenerative disc disease disability.  This matter 
has not been developed for appeal and is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  Service connection is in effect for lumbosacral muscle 
strain and degenerative disc disease of the lumbar spine 
rated at 40 percent disabling.  

2.  A clear preponderance of the evidence is against a 
finding that the lumbosacral muscle strain and degenerative 
disc disease of the lumbar spine is manifested by 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months; or unfavorable ankylosis of 
the entire thoracolumbosacral spine; or unfavorable ankylosis 
of the entire spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbosacral muscle strain and degenerative disc disease of 
the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.71a, Diagnostic Code 5237-5243 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

In correspondence dated January 2004, April 2008 and May 
2008, the RO provided notice to the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of information and 
evidence necessary to substantiate his increased rating 
claim, indicating that he must show that his disability had 
increased in severity.  These notices included information 
and evidence that VA would seek to provide and the 
information and evidence that the Veteran was expected to 
provide.  The Veteran was instructed to submit any evidence 
in his possession that pertained to his claim. 

The May 2008 correspondence further notified the Veteran of 
the processes by which effective dates and disability ratings 
are established.  This correspondence indicated that 
evaluations are based on the ratings schedule and assigned a 
rating between 0 and 100 percent, depending on the relevant 
symptomatology.  It instructed the Veteran to tell VA about, 
or give VA, any medical or lay evidence demonstrating the 
current level of severity of his disability and the effect 
that any worsening of the disability has had on her 
employment.  The criteria for higher disability ratings were 
listed.  It specifically listed examples of such evidence, 
such as on-going treatment records, Social Security 
Administration determinations, statements from employers as 
to job performance, lost time, or other pertinent 
information, and personal lay statements.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  An SSOC was then issued in 
June 2008.  

Although fully compliant notice was not accomplished until 
after the initial denial of the claim, the RO subsequently 
readjudicated the claim based on all the evidence in June 
2008.  See June 2008 supplemental statement of the case.  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.   

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claim on appeal, reports 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

Disability Evaluations

The Veteran seeks a higher disability evaluation for his 
service-connected lumbosacral muscle strain and degenerative 
disc disease of the lumbar spine.  Such evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  In view 
of the number of atypical instances, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating has been pending.  In 
those instances, it is appropriate to apply staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).    

The Veteran has been assigned a 40 percent rating under 
Diagnostic Code (DC) 5243-5237 for service-connected 
degenerative disc disease of the lumbosacral spine, effective 
from November 2003.  

Under the rating criteria for DCs 5237 and 5243, the codes 
for lumbosacral strain and intervertebral disc syndrome, 
permits evaluation under either the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. 
§ 4.71a, DCs 5237, 5242, 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbosacral spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. Normal combined range of motion of the 
thoracolumbosacral spine is 240 degrees. Normal ranges of 
motion for each component of spinal motion provided are the 
maximum usable for calculating the combined range of motion. 
38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

In this case, the Veteran's degenerative disc disease of the 
lumbosacral spine is currently rated at 40 percent disabling.  
The General Rating Formula provides two ratings higher than 
this level.  A 100 percent is assigned for unfavorable 
ankylosis of the entire spine.  A 50 percent is available for 
unfavorable ankylosis of the entire thoracolumbosacral spine.

Intervertebral disc syndrome (IDS) is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  An evaluation of 40 
percent was warranted for IDS with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  IDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warranted a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  

Note 1 to this provision provides that for purposes of 
evaluations under 5243, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician. 

In January 2004 the Veteran was afforded a VA examination.  
At that time he complained of mild pain in his upper and 
middle back.  The low back had chronic and severe pain.  His 
comfort level was reported as driving a car for one hour or 
walking for 5 minutes.  Pain radiated into the buttocks and 
thighs bilaterally and the knee joints were painful.  
Sleeping was poor.  There were moderate collapsing tendencies 
at both lower extremities, most relating to the back.  The 
Veteran reported subjective feelings of weakness and easy 
fatigue.  Flare-ups were reported with standing, walking, 
driving or prolonged sitting.  Objective findings showed the 
Veteran was able to rise on the toes and heels.  He was not 
limping.  The Veteran could flex forward and reach the mid-
tibia.  Back flexion was 65 degrees, extension 5 degrees, 
rotation 5/5, and lateral bending 20/20.  In a seated 
position rotation improved 20/15.  During flare-ups flexion 
of the back was decreased by 25 degrees.  X-rays showed disc 
degeneration at multiple levels in the lumbar spine, worse at 
L-4/5.  The examiner diagnosed chronic muscular strain 
superimposed on degenerative instability.  The examiner felt 
lumbar nerve roots were okay.  

At an April 2005 VA examination, the Veteran reported he 
could drive for only 20 minutes or walk for 2 minutes due to 
his back pain.  He was limping and using a cane.  There was 
pain the full length of the thoracic and lumbar spine, worst 
in the low back.  Back pain continued to radiate into the 
buttocks and thighs.  There was collapsing of both lower 
extremities related to the back.  The Veteran's subjective 
feelings were essentially the same as the prior VA 
examination.  The Veteran stated he used bed rest during 
flare-ups, which generally was one day a week in bed.  This 
was not prescribed by a physician.  He was not able to rise 
on the toes and heels due to pain.  The Veteran could forward 
flex to the thigh.  Flexion was 10, extension 3, rotation 3/3 
and lateral bending 5/5.  In sitting position, rotation 
improves to 8/8.  There was severe pain these movements and 
spasms along the back muscles.     
  
An additional VA examination performed in February 2006, 
revealed pain over the entire thoracic and lumbar spine, 
which radiated into the hip and thigh bilaterally.  The 
Veteran reported weakness, easy fatigue, impaired 
coordination and collapsing.  Flare-ups increased with 
standing, prolonged sitting and walking.  The examiner noted 
the Veteran was limping and using a cane.  Objective findings 
showed he could forward flex and reach his thigh.  Percussion 
of the flex spine was painful at L5.  Back motion was better 
than on his previous visit in April 2005.  Flexion was 15, 
extension 3, rotation 5/5 and lateral bending 5/5.  There was 
muscle spasm of the lower back.  The examiner's assessment 
was the Veteran had chronic pain over the entire thoracic and 
lumbar spine, worst in the low back, and that his back 
problems was probably worsened by chronic tension and 
depression.  The Veteran stated he utilized bed rest two or 
three days per week with flare-ups, with this occurring two 
or three times per month.  The examiner noted this was self-
prescribed.  The Veteran's three VA examinations did not 
reveal unfavorable ankylosis of the entire thoracolumbosacral 
spine.  Therefore, a higher evaluation is unwarranted under 
the General Rating Formula.  
    
VA outpatient treatment reports reflect occasional treatment 
for low back pain from 1997 to 2005, but findings were not 
significantly different than those reported on VA 
examinations.  

On review, the episodes of bed rest reported by the Veteran 
do not qualify him for a rating in excess of 40 percent under 
the Formula for rating IDS.  During his April 2005 and 
February 2006 VA examinations, the Veteran reported using bed 
rest one to three times per month.  However, bed rest was not 
prescribed by a physician and does not qualify him for an 
evaluation greater than 40 percent.  

The representative has requested a separate evaluation for 
arthritis of the spine.  However, Under the Rating Schedule, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71, Diagnostic Code 5003.  It has also been 
requested that the Veteran be assigned a separate evaluation 
for limitation of motion of the spine, but as has been 
discussed, the disability is already rated on limitation of 
motion and assigning a separate evaluation for arthritis or 
limitation of motion is not allowed.  See 38 C.F.R. § 4.14 
(2008) (The evaluation of the same disability under various 
diagnoses is to be avoided).  

The Veteran, through his representative argues that he should 
receive the next higher evaluation based on DeLuca v. Brown, 
8 Vet. App. 202, 204-06 (1995).  DeLuca awards a separate 
evaluation based on functional loss.  Functional loss, which 
is the inability to perform the normal working movements of 
the body within normal limits, specifically due to pain and 
weakness on motion, also is to be considered when 
ascertaining the severity of musculoskeletal disabilities.  
DeLuca, Id., see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The 
Veteran is already receiving the maximum disability rating 
based on symptomatology that includes limitation of motion 
and functional loss due to pain on motion.  See Johnston v. 
Brown, 10 Vet.App. 80 (1997).  Accordingly, a higher rating 
based on functional loss is not warranted.  Finally, the 
Veteran is already in receipt of separate evaluations for 
neurological deficit related to his back disability and those 
evaluations are not currently in appellate status.  The Board 
finds that the 40 percent rating assigned adequately reflects 
the clinically established impairment experienced by the 
Veteran.

Furthermore, there is no showing that the Veteran's back 
disability has resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the February 2006 VA examiner 
noted the Veteran was a poor candidate for heavier type of 
work, and that he is limited to very light work.  An 
outpatient treatment note dated that same month reflects that 
he is currently the mayor of a small town.  He is currently 
in receipt of a total disability rating based on individual 
unemployability recognizing the effect of all his service-
connected disability on his industrial ability.  The back 
disability has not required recent hospitalizations and the 
current high evaluation already recognizes the significant 
impact on his employment.  In view of these considerations, 
the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Where the evidence contains factual findings that show that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period that the increased 
rating claim has been pending, it is appropriate to apply 
staged ratings.  See Hart v. Mansfield, supra.  However, the 
record does not support the assignment of different 
percentage evaluations during the time period on appeal.  
There were no distinct periods of time during which the 
Veteran's disability varied in severity.  Accordingly he is 
not entitled to receive a "staged" rating.

As the preponderance of the evidence is against the claim for 
an increased rating for degenerative disc disease of the 
lumbosacral spine, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for 
lumbosacral muscle strain and degenerative disc disease of 
the lumbar spine is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


